In an action to recover damages predicated upon defendant’s renunciation of her promise to marry plaintiff, the appeal is from an order of the Supreme Court, Queens County, dated March 17, 1978, which denied plaintiffs motion for a preliminary injunction and vacated a restraining notice enjoining the Ridgewood Savings Bank from transferring funds in the defendant’s account. Order reversed, with $50 costs and disbursements, and motion granted to the extent of enjoining defendant from transferring any of her funds on deposit in the Ridgewood Savings Bank, upon condition that plaintiff file an undertaking in the amount of $1,000, within 10 days after entry of the order to be made hereon (see CPLR 6312, subd [b]); motion otherwise denied. In the event that the undertaking is not filed by the date specified, defendant may settle an order on two days’ notice vacating the preliminary injunction granted herewith. This action is remanded to the Supreme Court, Queens County, for an immediate trial. Under the circumstances presented herein, plaintiff is entitled to the preliminary injunction upon the posting of the bond. Latham, J. P., Damiani, Margett and Hawkins, JJ., concur.